Hallam, J.
(dissenting).
It seems to me that under the former decision in this case (129 Minn. 279, 152 N. W. 413), the intervener was entitled to reasonable compensation for his services in the case against the railway company. On that appeal he claimed a contract with the special administrator, but it was held that this contract was not binding on the question of amount. On the later trial he still claimed to have such a contract (probably a void one if any at all), but he did not *389rely altogether on it as it seems to me. He introduced evidence also on the question of reasonable value. I cannot see how we can avoid allowing recovery on this theory.
It seems to me his recovery must be limited to the value of services rendered up to the time of settlement. The testimony is that this was from $100 to $150.